                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

    DERIK ADAM BROWN,                               )
                                                    )
              Plaintiff,                            )
                                                    )
    v.                                              )       No.     1:20-CV-235-TRM-CHS
                                                    )
    SHERIFF CHAD PARTIN and COFFEE                  )
    COUNTY JAIL,                                    )
                                                    )
                 Defendants. 1                      )

                                   MEMORANDUM OPINION

         Plaintiff, a prisoner in the Coffee County Jail, has filed a motion for leave to proceed in

forma pauperis (Doc. 2) and a pro se complaint for violation of § 1983 alleging employment

discrimination, retaliation, and cruel and unusual punishment (Doc. 1). For the following

reasons, Plaintiff’s motion for leave to proceed in forma pauperis (Doc. 2) will be GRANTED

and this action will be DISMISSED because the complaint fails to state a claim upon which

relief may be granted under § 1983.

         I.      FILING FEE

         First, it appears from Plaintiff’s motion for leave to proceed in forma pauperis (Doc. 2)

that he is unable to pay the filing fee. Accordingly, pursuant to 28 U.S.C. § 1915, this motion

(id.) will be GRANTED.



1
 While the Clerk listed Officer Blake Simmons as a Defendant in this action on the Court’s
docket sheet, Plaintiff did not do so in the style of his complaint (Doc. 1, at 1), or in the list of
Defendants therein (id. at 3). Plaintiff did, however, list Officer Simmons as someone he
previously sued in a separate lawsuit (id. at 1), and generally stated in the substantive portion of
his complaint that Officer Simmons is discriminating against him (id. at 4). Regardless, even if
Plaintiff intended to sue Officer Simmons, any such claims would be subject to dismissal for the
same reasons his claims against Defendant Sheriff Partin are subject to dismissal, as set forth
below.


Case 1:20-cv-00235-TRM-CHS Document 4 Filed 08/27/20 Page 1 of 8 PageID #: 13
        Because Plaintiff is an inmate in the Coffee County Jail, he will be ASSESSED the civil

filing fee of $350.00. The custodian of Plaintiff’s inmate trust account will be DIRECTED to

submit to the Clerk, U.S. District Court, 900 Georgia Avenue, Chattanooga Tennessee 37402, as

an initial partial payment, whichever is the greater of: (a) twenty percent (20%) of the average

monthly deposits to Plaintiff’s inmate trust account; or (b) twenty percent (20%) of the average

monthly balance in his inmate trust account for the six-month period preceding the filing of the

complaint. 28 U.S.C. § 1915(b)(1)(A), (B). Thereafter, the custodian of Plaintiff’s inmate trust

account shall submit twenty percent (20%) of Plaintiff’s preceding monthly income (or income

credited to Plaintiff’s trust account for the preceding month), but only when such monthly

income exceeds ten dollars ($10.00), until the full filing fee of $350.00 as authorized under 28

U.S.C. § 1914(a) has been paid to the Clerk. 28 U.S.C. § 1915(b)(2).

        To ensure compliance with this fee-collection procedure, the Clerk will be DIRECTED

to provide a copy of this memorandum opinion and the accompanying order to the Court’s

financial deputy and the custodian of inmate accounts at the Coffee County Jail. These

documents shall be placed in Plaintiff’s file and follow him if he is transferred to another

correctional institution.

        II.     SCREENING

                A. Standard

        Under the Prison Litigation Reform Act (“PLRA”), district courts must screen prisoner

complaints and shall, at any time, dismiss sua sponte any claims that are frivolous or malicious,

fail to state a claim for relief, or are against a defendant who is immune. See, e.g., 28 U.S.C. §§

1915(e)(2)(B) and 1915(A). The dismissal standard articulated by the Supreme Court in

Ashcroft v. Iqbal, 556 U.S. 662 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544



                                                 2

Case 1:20-cv-00235-TRM-CHS Document 4 Filed 08/27/20 Page 2 of 8 PageID #: 14
(2007), “governs dismissals for failure state a claim under [28 U.S.C. §§ 1915(e)(2)(B) and

1915A] because the relevant statutory language tracks the language in Rule 12(b)(6).” Hill v.

Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive an initial review under the

PLRA, a complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).

Courts liberally construe pro se pleadings filed in civil rights cases and hold them to a less

stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519,

520 (1972).

        A claim for violation of 42 U.S.C. § 1983 requires a plaintiff to establish that a person

acting under color of state law deprived him a federal right. 42 U.S.C. § 1983.

                 B. Allegations

        Plaintiff alleges that on June 6, presumably of 2020, a jail official told him that she would

have “pulled” him for work at the jail because he meets the requirements, but Defendant Sheriff

Partin has discretion and “restricted [Plaintiff’s] work status.” (Doc. 1, at 3–4.) Plaintiff filed a

grievance about this, and Defendant Sheriff Partin responded by stating that Plaintiff would not

be allowed to work at the jail, which Plaintiff states is discrimination “for no reason” by

Defendant Sheriff Partin and Officer Blake Simmons. (Id. at 4.)

        Plaintiff also claims that he has received “excessive shake downs and [] frivolous write

ups” after filing a lawsuit against Officer Simmons and the Coffee County Sheriff’s Department,

which he states is cruel and unusual punishment and makes him fear more retaliation. (Id.)

        Plaintiff has sued the Coffee County Jail and Sheriff Partin and seeks to be moved to a

different jail. (Id. at 1, 3, 5.)

                 C. Coffee County Jail



                                                   3

Case 1:20-cv-00235-TRM-CHS Document 4 Filed 08/27/20 Page 3 of 8 PageID #: 15
       First, the Coffee County Jail is not a “person” under § 1983 and thus cannot be sued as an

entity under this statute. Marbry v. Corr. Med. Serv., No. 99-6706, 2000 WL 1720959, at *2

(6th Cir. Nov. 6, 2000) (holding that “the Shelby County Jail is not an entity subject to suit under

§1983”). Moreover, Plaintiff has not set forth any facts from which the Court can plausibly infer

that Coffee County may be liable for any alleged violation of his constitutional rights such that

the Court could liberally construe Plaintiff’s complaint to state a claim against this municipality.

Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978) (holding that a governmental entity may

be liable under § 1983 only where its official custom or policy causes a constitutional rights

violation).

       Thus, the complaint fails to state a claim upon which relief may be granted under § 1983

as to Defendant Coffee County Jail.

               D. Job

       As to Plaintiff’s allegation that he is being denied a job, Plaintiff does not have a

“constitutional right to prison employment or a particular prison job,” a property right to wages

for his work, or a statutory right to sentence reduction credits. Carter v. Tucker, 69 F. App’x

678, 680 (6th Cir. 2003); Tenn. Code Ann. § 41-1-101(b). Thus, Plaintiff’s allegation that he is

being denied a job fails to state a claim upon which relief may be granted under § 1983.

       Plaintiff also alleges that the reason he is being denied a job is discrimination. The Equal

Protection Clause commands that no state shall “deny to any person within its jurisdiction the

equal protection of the laws.” U.S. Const. amend. XIV, § 1. A state practice generally will not

require strict scrutiny under this clause unless it interferes with a fundamental right or

discriminates against a suspect class of individuals. Mass. Bd. of Ret. v. Murgia, 427 U.S. 307,

312 (1976). Moreover, while individuals who do not belong to a suspect class or allege



                                                  4

Case 1:20-cv-00235-TRM-CHS Document 4 Filed 08/27/20 Page 4 of 8 PageID #: 16
interference with a fundamental right can assert an equal protection claim by alleging that a

government practice that has no rational basis discriminates against them under a “class of one”

theory, such a claim is not available in the context of prison employment. Engquist v. Oregon

Dep’t of Agric., 553 U.S. 591, 601 (2008) (holding that the “class-of-one theory of equal

protection has no application in the public employment context” because “government offices

could not function if every employment decision became a constitutional matter”); Davis v.

Prison Health Servs., 679 F.3d 433, 441 (6th Cir. 2012) (declining to apply Enguist’s bar to a

prisoner’s claim that he had been denied a prison job due to discrimination because the prisoner

alleged that he was part of “an ‘identifiable group’ for equal protection purposes” by stating that

he was denied a job due to being a homosexual).

        As set forth above, Plaintiff does not have a constitutional right to a job in jail.

Moreover, Plaintiff does not allege that he is a member of a suspect class and Plaintiff cannot

proceed under the “class of one” theory for his claim that Defendant Sheriff Partin and/or Officer

Simmons have denied him a job due to discrimination. Accordingly, Plaintiff’s allegation that he

has been denied a job in the jail fails to state a claim upon which relief may be granted under

§ 1983.

        E. Shakedowns and Write-ups

          Plaintiff’s allegation that he has been “targeted” for “excessive shakedowns” and

“frivolous write ups” after he filed a lawsuit likewise fails to state a claim for retaliation or

violation of the Eighth Amendment under § 1983.

        First, to the extent that Plaintiff asserts that these alleged shakedowns and write-ups

support a claim for retaliation, such a claim requires a plaintiff to demonstrate that (1) he

“engaged in protected conduct; (2) an adverse action was taken against him that would deter a



                                                   5

Case 1:20-cv-00235-TRM-CHS Document 4 Filed 08/27/20 Page 5 of 8 PageID #: 17
person of ordinary firmness from continuing to engage in that conduct; and (3) there is a causal

connection between elements one and two – that is, the adverse action was motivated at least in

part by the plaintiff’s protected conduct.” Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir.

1999). However, a prisoner’s subjective belief that he has been retaliated against is insufficient

to state a claim. Johnson v. Rodriguez, 110 F.3d 299, 310 (5th Cir. 1997).

        While Plaintiff’s act of filing a lawsuit is protected conduct, Plaintiff has set forth no

facts from which the Court can infer that Defendant Sheriff Partin had anything to do with the

alleged shakedowns or write-ups that Plaintiff alleges followed this lawsuit. 2 Frazier v.

Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (providing that “a complaint must allege that the

defendants were personally involved in the alleged deprivation of federal rights” to state a claim

upon which relief may be granted); Everson v. Leis, 556 F.3d 484, 495 (6th Cir. 2009)

(providing that § 1983 liability cannot be premised upon a theory of respondeat superior).

        Also, Plaintiff does not provide any facts to support his allegation that his lawsuit

motivated these shakedowns and write-ups. Likewise, Plaintiff’s allegation that he has received

“frivolous write ups” and “excessive shakedowns” after filing the lawsuit is conclusory, as he

has not provided any information about these incidents that would allow the Court to plausibly

infer that these incidents were frivolous or excessive such that they would deter a prisoner of




2
  Nothing in Plaintiff’s complaint allows the Court to plausibly infer that Defendant Sheriff
Partin’s decision to restrict Plaintiff’s work status was in retaliation for Plaintiff filing a lawsuit.
To the contrary, as set forth above, Plaintiff alleges that on June 6, presumably of 2020, a jail
official told him that Defendant Sheriff Partin had restricted his work status (Doc. 1, at 3–4).
Plaintiff specifically states that this restriction was “for no reason” (id. at 4) and Plaintiff did not
file his relevant lawsuit until August 4, 2020. Brown v. Simmons et al., No. 1:20-CV-217 (E.D.
Tenn.) (filed Aug. 4, 2020). Moreover, Plaintiff specifies in his complaint that only the
excessive shakedowns and write-ups followed his lawsuit. (Id. at 4.)
                                                   6

Case 1:20-cv-00235-TRM-CHS Document 4 Filed 08/27/20 Page 6 of 8 PageID #: 18
ordinary firmness from continuing to engage in filing lawsuits, as required to support a claim for

retaliation.

         Further, Plaintiff has not set forth any facts about the shakedowns or write-ups that

would allow the Court to plausibly infer that they amount to cruel and unusual punishment in

violation of the Eighth Amendment. Hudson v. McMillian, 503 U.S. 1, 8–9 (1992) (providing

that only “extreme deprivations” that deny a prisoner “‘the minimal civilized measure of life’s

necessities” will establish that a prisoner’s conditions of confinement violate the Eighth

Amendment) (citations and quotation omitted); Johnson v. Dellatifa, 357 F.3d 539, 546 (6th Cir.

2004) (providing that harassment and verbal abuse do not constitute the type of infliction of

pain that the Eighth Amendment prohibits).

        Accordingly, even liberally construing the complaint in Plaintiff’s favor, it also fails to

state a claim upon which relief may be granted under § 1983 as to any Defendant based on the

alleged shakedowns and write-ups that followed Plaintiff’s lawsuit.

        III.    CONCLUSION

        For the reasons set forth above:

        1. Plaintiff’s motion for leave to proceed in forma pauperis (Doc. 2) will be
           GRANTED;

        2. Plaintiff will be ASSESSED the civil filing fee of $350.00;

        3. The custodian of Plaintiff’s inmate trust account will be DIRECTED to submit the
           filing fee to the Clerk in the manner set forth above;

        4. The Clerk will be DIRECTED to provide a copy of this memorandum opinion and
           the accompanying order to the custodian of inmate accounts at the Coffee County Jail
           and to the Court’s financial deputy;

        5. Even liberally construing the complaint in favor of Plaintiff, it fails to state a claim
           upon which relief may be granted under § 1983 as to any Defendant;




                                                  7

Case 1:20-cv-00235-TRM-CHS Document 4 Filed 08/27/20 Page 7 of 8 PageID #: 19
      6. Accordingly, this action will be DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B)
         and 1915(A); and

      7. The Court CERTIFIES that any appeal from this action would not be taken in good
         faith and would be totally frivolous. See Rule 24 of the Federal Rules of Appellate
         Procedure.

      AN APPROPRIATE JUDGMENT WILL ENTER.

                                          /s/ Travis R. McDonough
                                          TRAVIS R. MCDONOUGH
                                          UNITED STATES DISTRICT JUDGE




                                             8

Case 1:20-cv-00235-TRM-CHS Document 4 Filed 08/27/20 Page 8 of 8 PageID #: 20
